Exhibit 10.1
 
 
EXECUTIVE RETIREMENT AGREEMENT
AND
GENERAL RELEASE
 
This EXECUTIVE RETIREMENT AGREEMENT AND GENERAL RELEASE (“Agreement”) between
Tri-Valley Corporation, a Delaware corporation (“Tri-Valley”) and James C.
Kromer (“Executive”), on the other hand, with Tri-Valley and Executive
collectively hereinafter referred to as the (“Parties”) in recognition of the
following facts:
 
R E C I T A L S:
 
WHEREAS, Executive is presently the Vice President, Operations, of Tri-Valley.


WHEREAS, Executive desires, effective on July 15, 2011, to retire from
Tri-Valley and to resign from all Tri-Valley positions (“Separation Date”).
 
WHEREAS, the Parties hereto desire to enter into this Agreement in order to
memorialize: (i) the resignation as of the Separation Date by Executive of all
Tri-Valley Positions and (ii) certain other agreements between Tri-Valley and
Executive as set forth in this Agreement.
 
WHEREAS the following entities are or have been related to Tri-Valley:
Tri-Valley Oil & Gas Co., a California corporation, and Select Resources
Corporation, Inc., a Delaware corporation (the “Tri-Valley Entities”).
 
NOW, THEREFORE, in consideration of the agreements, covenants, representations,
and warranties contained in this Agreement, the Parties agree as follows:
 
ARTICLE 1 – DEFINITIONS
 
1.1           Definitions. The following terms, as used herein, shall have the
following meanings:
 
“Agreement” shall mean this Executive Retirement Agreement and General Release
between the Parties.
 
“Effective Date” shall have the meaning set forth in Section 8.1(f) to this
Agreement.
 
“Executive” shall have the meaning set forth in the preamble to this
Agreement.
 
“Parties” shall have the meaning set forth in the preamble to this Agreement.
 
 
- 1 -
EXECUTIVE RETIREMENT AGREEMENT
AND GENERAL RELEASE
TRI-VALLEY CORPORATION
JAMES C. KROMER
 
 
 

--------------------------------------------------------------------------------

 
 
“Released Claims” shall have the meaning set forth in Section 5.1 to this
Agreement.
 
“Separation Date” shall mean the close of business on July 15, 2011.
 
“Settlement Payment” refers to the consideration set forth in Sections 3.1 and
3.2 to this Agreement.
 
“Severance Payment” refers to the payments set forth in Section 3.1 to this
Agreement.
 
“Surrendered Options” shall have the meaning set forth in Section 4.1 to this
Agreement.
 
“Tri-Valley” shall have the meaning set forth in the preamble to this Agreement.
 
“Tri-Valley Entities” shall have the meaning set forth in the fourth recital to
this Agreement.
 
“Tri-Valley Positions” shall have the meaning set forth in the first recital to
this Agreement.
 
“Tri-Valley Releasees” shall have the meaning set forth in Section 5.1 to this
Agreement.
 
“Warrants” shall have the meaning set forth in Section 4.2 to this Agreement.
 
ARTICLE 2 – EMPLOYMENT AGREEMENT AND
RESIGNATION
 
2.1           Tri-Valley Positions. As of the Separation Date, Executive shall
have resigned from all Tri-Valley Positions.
 
ARTICLE 3 – ACCRUED SALARY, SEVERANCE PAYMENT,
AND MEDICAL COVERAGE


3.1           Severance Payment.  In consideration for this Agreement Tri-Valley
shall pay Executive severance compensation as follows:
 
3.1.1.           Tri-Valley shall initially pay the gross sum of Forty-Six
Thousand Five Hundred Dollars ($46,500.00).  This initial payment, less
withholdings, shall be made by check made payable to Executive, which shall be
delivered to Justin Romig (Executive’s attorney) by July 18, 2011.  This check
shall not be deposited, transferred, or otherwise negotiated until on or after
the Effective Date.
 
 
- 2 -
EXECUTIVE RETIREMENT AGREEMENT
AND GENERAL RELEASE
TRI-VALLEY CORPORATION
JAMES C. KROMER
 
 
 

--------------------------------------------------------------------------------

 
 
3.1.2.           In addition to the payment set forth above in Section 3.1.1,
Tri-Valley shall pay Executive the gross sum of Forty-Six Thousand Five Hundred
Dollars ($46,500.00)  This amount will be paid pro rata in semi-monthly
installments, less applicable withholdings, beginning on July 31, 2011, and each
pay period thereafter until the October 15, 2011, payroll cycle.
 
3.1.3.           The severance payments set forth above in Sections 3.1.1 and
3.1.2 will be subject to tax and any other applicable withholdings.
 
3.1.4.           Executive acknowledges that Tri-Valley has no preexisting duty
to pay Executive any Severance Payment and is doing so solely as consideration
for this Agreement.
 
3.2           COBRA benefits.  For a period of twelve (12) months from the
Separation Date, Tri-Valley shall assume the payment of the COBRA medical
coverage only for Executive and his wife, Vivian.  Tri-Valley shall have no
obligation to assume Executive’s payments for any other type of insurance
coverage or COBRA benefits.  Executive acknowledges that Tri-Valley has no
preexisting duty to pay any portion of Executive’s COBRA benefits.
 
3.3           Vacation Accrual.  Executive agrees that his current accrued and
unused vacation as of July 15, 2011, is 0.  Executive acknowledges that he will
be ineligible for vacation accrual during the period of semi-monthly installment
payments as specified in section 3.1.1 of this Agreement.
 
3.4           All Compensation Paid. Executive acknowledges that as of July 15,
2011, Executive had been paid all wages, compensation, benefits (including all
earned and unused adjusted accrued vacation as of July 15, 2011), and business
expenses relating to Executive’s employment with the Tri-Valley or Tri-Valley
Entities through July 15, 2011.
 
ARTICLE 4 – SURRENDER OF OPTIONS AND
ISSUANCE OF WARRANTS
 
4.1           Surrendered Options. As of the Separation Date, Executive hereby
surrenders to Tri-Valley any and all outstanding options (“Surrendered Options”)
that Executive may have been granted or awarded at any time from Tri-Valley.
Executive hereby acknowledges and agrees that Executive will: (i) have no rights
to or interest in the Surrendered Options effective as of the Separation Date,
and (ii) no longer participate in any stock option plan maintained by any
Tri-Valley Entity.
 
4.2           Warrants. Tri-Valley agrees to grant to Executive warrants (“the
Warrants”) in the form of the Addendum attached hereto as Exhibit A to purchase
Seventy-Five Thousand (75,000) Tri-Valley Common Shares at a purchase price of
$0.58 (58 cents) for each share.  The Warrants shall be exercisable in whole or
in part at any time and from time to time during a period of three (3) years
from the Effective Date of this Agreement.
 
 
- 3 -
EXECUTIVE RETIREMENT AGREEMENT
AND GENERAL RELEASE
TRI-VALLEY CORPORATION
JAMES C. KROMER
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 5 – RELEASE
 
5.1           Release. Except for the obligations set forth in this Agreement
and in consideration of the Settlement Payment and Warrants, Executive fully,
finally, and forever releases, waives and discharges the Tri-Valley Entities and
all of their predecessors, successors, partners, subsidiaries, parents, benefit
plans, stock plans, trusts, and all of their affiliated and/or related entities
and all of their past and present directors, officers, shareholders,
supervisors, executive officers, representatives, attorneys, and agents
(collectively referred to as the “Tri-Valley Releasees”) from any and all
controversies, complaints, demands, promises, obligations, proceedings, damages,
liabilities, rights, and claims/causes of action of every kind and nature
whatsoever, including any from the forfeiture of his rights under the Employment
Agreement, whether known or unknown, which Executive may have had or had or
claims to have or have had against any or all of the Tri-Valley Releasees which
are based upon any acts, omission, occurrence, or event from the beginning of
time to and including the Separation Date (collectively referred to as the
“Released Claims”).
 
5.2           Released Claims. Without limitation, the Released Claims include
any claims for (1) any injury, damage, loss, compensation, or expense arising
out of or relating to Executive’s employment with and termination from a
Tri-Valley Entity, and/or (2) any injury, damage, loss, compensation, or expense
arising under federal, state, and/or local laws, from all claims and causes of
action by reason of any injuries and/or damages or losses, known or unknown,
foreseen or unforeseen, patent or latent which Executive has sustained or which
may be sustained as a result of any facts and circumstances arising out of or in
any way related to Employee's employment by the Company, and to any other
disputes, claims, disagreements, or controversies between Executive and the
Company up to and including the date this Agreement is signed.  Executive's
release includes, but is not limited to, any contract benefits, claims for
quantum merit, claims for wages, bonuses, employment benefits, moving expenses,
stock options, or damages of any kind whatsoever, arising out of any contracts,
express or implied, any covenant of good faith and fair dealing, express or
implied, any theory of unlawful discharge, torts and related damages (including,
but not limited to emotional distress, loss of consortium, and defamation) any
legal restriction on the Company's right to terminate Executive 's employment
and/or services, or any federal, state or other governmental statute or
ordinance, including, without limitation, Title VII of the Civil Rights Act of
1964, age discrimination claims under State law or the federal Age
Discrimination in Employment Act of 1967 (29 U.S.C. §621, et seq.), the Older
Worker’s Benefit Protection Act, California’s Fair Employment and Housing Act,
the Americans with Disabilities Act, Family Medical Leave Act, Fair Labor
Standards Act, National Labor Relations Act, Employee Retirement Income Security
Act (“ERISA”), California Labor Code, California Business & Professions Code,
California Civil Code, California Wage Orders promulgated by the Industrial
Welfare Commission, and the common law, or any other legal limitation on
contractual or employment relationships.
 
 
- 4 -
EXECUTIVE RETIREMENT AGREEMENT
AND GENERAL RELEASE
TRI-VALLEY CORPORATION
JAMES C. KROMER
 
 
 

--------------------------------------------------------------------------------

 
 
5.3           Waiver. Executive acknowledges that he is familiar with and
understands the provision of Section 1542 of the California Civil Code specified
below:
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
 
Being aware and fully advised of the above California Civil Code Section,
Executive expressly waives and relinquishes any rights or benefits that
Executive may have thereunder, as well as any other state or federal statutes or
common law principles of similar effect.
 


ARTICLE 6 – CERTAIN COVENANTS AND
AGREEMENTS
 
6.1           Confidential Terms. Executive agrees that the terms of this
Agreement, including any payment thereunder, are confidential and shall not be
disclosed to any person or party except Executive’s spouse, attorneys, and to
accountants and/or tax preparers for the purpose of preparing income tax returns
or except to the extent that such disclosure is compelled by valid legal
process. Executive shall obtain the agreement of any person to whom information
concerning this Agreement is disclosed to keep such information confidential
pursuant to the terms set forth in this Section. Executive shall otherwise only
be entitled to state to any other person or party with respect to any dispute
that Executive may have had with the Tri-Valley Releasees that he has "resolved"
any such dispute.
 
6.2.           No Disparagement.  Neither party to this Agreement shall directly
or indirectly disparage the other (including the Tri-Valley Entities and any of
the Tri-Valley Entities’ Releasees), whether orally, in writing, through the
internet or electronic communications, or otherwise.  Nothing in this Agreement
is intended to restrict either party from providing truthful information in
response to mandatory inquiries from a government agency or valid legal process.
 
6.3           Confidential Information; Trade Secrets. Without the prior and
written consent of Tri-Valley, Executive shall not take, disclose, or use the
trade secrets or confidential information of any Tri-Valley Entity. Executive
further promises and agrees not to engage in competition with any Tri-Valley
Entity while making use of trade secrets or confidential information of any
Tri-Valley Entity. Executive acknowledges and agrees that the terms “trade
secrets” and “confidential information” include information concerning any (i)
documents, computer discs, and programs, (ii) discoveries, (iii) improvements,
(iv) methods, (v) technology, (vi) marketing and business plans, (vii)
environmental plans, (viii) exploration, exploitation, mining, production,
estimates of reserves or resources, drilling, sampling, assays, logging,
testing, completion, workover or recompletion information, (ix) minerals or oil
and gas exploration leads and prospects, (x) current, planned or expired mineral
claims, mining claims, and oil and gas leases (xi) plant design, location, or
operation, (xii) and business and financial information, relating to a
Tri-Valley Entity. Executive represents and warrants that he has returned to
Tri-Valley all property of a Tri-Valley Entity in his possession, including, but
not limited to, keys, cell phone, automobile, equipment, files, reports,
documents, programs, or other written or graphic materials relating to the
business of a Tri-Valley Entity. Confidential information does not include
information which becomes generally known in the public through no action of
Executive or after the date of this Agreement is independently developed without
the use of confidential information.
 
 
- 5 -
EXECUTIVE RETIREMENT AGREEMENT
AND GENERAL RELEASE
TRI-VALLEY CORPORATION
JAMES C. KROMER
 
 
 

--------------------------------------------------------------------------------

 
 
6.4           Non-Solicitation of Employees.  Executive agrees that for a period
of twenty-four (24) months following the Separation Date, Executive will not, on
his own behalf or on behalf of any other person or entity, solicit or recruit
any Employee of Company or encourage any person to leave his/her employment with
Company.
 
6.5.           Acknowledgement Regarding Certain Facts. Executive acknowledges
that he has not sustained any work-related injuries or illnesses besides those
that are subject to pending workers’ compensation claims, if any.
 
6.6           No Other Severance Benefits; Full Satisfaction. Executive
acknowledges and agrees that the Settlement Payment and the Warrants provided in
this Agreement are: (i) in lieu of any other severance benefits for which
Executive may be eligible under any other agreement and/or any other severance
plan or practice of a Tri-Valley Entity, and (ii) are made in full and final
settlement and satisfaction of any and all claims that Executive may have
against a Tri-Valley Entity or a Tri-Valley Releasee. Executive acknowledges
that, absent this Agreement, Executive is not entitled to the Settlement Payment
under Article 3 of this Agreement or the Warrants under Article 4 of this
Agreement.
 
6.7           Employment Reference.  All requests for employment references or
information related to Executive’s employment shall be directed to Ms. Daneva
Cofield. No other employee of the Company is authorized to give an employment
reference for Employee.  Ms. Daneva Cofield will inform the potential employer
that the Executive’s separation of employment was voluntary and will provide the
Executive’s dates of employment and last position held.
 
6.8           Certain Rights Not Affected. Nothing in this Agreement shall
affect (1) Executive’s right to file claims for workers’ compensation or
unemployment insurance benefits, (2) applicable state or federal law that
creates rights that may not be waived, (3) Executive’s vested retirement or
pension benefits, if any, and (4) any of Executive’s rights under COBRA (except
as set forth in Section 3.2).
 
 
- 6 -
EXECUTIVE RETIREMENT AGREEMENT
AND GENERAL RELEASE
TRI-VALLEY CORPORATION
JAMES C. KROMER
 
 
 

--------------------------------------------------------------------------------

 
 
6.9           Indemnification Agreement Not Affected. Nothing in this Agreement
is intended or should be construed to contradict, modify, or alter any statutory
obligation of Company to indemnify Executive for acts arising out of his
employment per California Labor Code section §2802.
 
6.10         No Actions. Executive warrants and represents that he has not filed
any actions, suits, complaints, arbitrations, charges, claims, or any other
proceedings against any of the Tri-Valley Releasees. If any lawsuit,
administrative charge, or other proceeding is commenced that involves a Released
Claim in a court, arbitration, government agency, or other forum, Executive
waives and agrees not to accept any award of money or other damages as a result
of such charge, lawsuit, or proceeding.
 
6.11         Cooperation. Executive agrees to fully and faithfully cooperate and
assist Tri-Valley Entities in connection with any actions, prosecutions, or any
other legal proceedings in which Tri-Valley Entities may require Executive’s
cooperation up to a maximum of ten (10) days. Should Executive’s cooperation be
required in excess of ten (10) days, additional consideration above that
described in this Agreement will be required and shall be negotiated between the
parties. Executive’s full assistance and cooperation with Tri-Valley Entities
shall include, by way of example and without limitation, making himself
available for interview by Tri-Valley Entities, reviewing, and analyzing
documents from Tri-Valley Entities, providing declarations, affidavits, or sworn
statements at the request of a Tri-Valley Entity, testifying for Tri-Valley
Entities in deposition, trial, or other proceedings in matters at the request of
a Tri-Valley Entity
 
6.12         No Reliance. Executive represents and warrants that in executing
this Agreement, Executive does not rely and has not relied upon any
representation or statement not set forth herein made by any of the Tri-Valley
Releasees or by any of the Tri-Valley Releasees’ agents, representatives, or
attorneys with regard to the subject matter, basis, or effect of this Agreement
or otherwise.
 
6.13         Defend, Indemnify, Hold Harmless. In addition to all of its
statutory obligations and as further described in Section 6.9 above, Tri-Valley
hereby expressly agrees to defend, indemnify and hold Executive harmless from
any and all claims, causes of action, damage, liability, injury, loss and/or
expense brought by any third party as a result of any facts and/or circumstances
arising out of or in any way related to Executive’s employment with Tri-Valley.
 
 
ARTICLE 7 – CERTAIN MISCELLANEOUS TERMS
 
7.1           Compromise. The Parties acknowledge that this Agreement is made as
a compromise of any claims; that Tri-Valley and Tri-Valley Entities specifically
deny liability for any such claims; and that no act with respect to this
Agreement, including the giving of consideration for the Agreement shall be
construed as an admission of liability or responsibility to any person, or that
any of the Tri-Valley Releasees engaged in any form of wrongdoing or violated
any legal obligation owed to Executive. Neither this Agreement nor anything
contained herein shall be admissible in any proceeding as evidence of or an
admission by Tri-Valley, Tri-Valley Entities, or Tri-Valley Releasees of any
violation of any law or regulation or of any liability whatsoever.
Notwithstanding the foregoing, this Agreement may be introduced into a
proceeding solely for the purpose of enforcing this Agreement.
 
 
- 7 -
EXECUTIVE RETIREMENT AGREEMENT
AND GENERAL RELEASE
TRI-VALLEY CORPORATION
JAMES C. KROMER
 
 
 

--------------------------------------------------------------------------------

 
 
7.2           Governing Law; Venue. This Agreement is to be construed in
accordance with and governed by the internal laws of the State of California
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
California to the rights and duties of the parties. Each of the parties hereto
(a) agrees that any action arising out of or relating to this Agreement shall be
brought solely in the United States District Court for the Central District of
California or the Kern County Superior Court, (b) submits to the jurisdiction of
the United States District Court for the Central District of California and of
the Kern County Superior Court, and (c) irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.
 
7.3           Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
7.4           Successors and Assigns. Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the Parties. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
 
7.5           Notices. All notices, requests, waivers, and other communications
made pursuant to this Agreement shall be in writing and shall be conclusively
deemed to have been duly given (a) when hand delivered to the other parties; (b)
when sent by facsimile if sent between 8:00 a.m. and 5:00 p.m. recipient’s local
time on a business day, or on the next business day if sent by facsimile other
than between 8:00 a.m. and 5:00 p.m. recipient’s local time on a business day;
(c) three business days after deposit in the U.S. mail with first class or
certified mail receipt requested postage prepaid and addressed to the other
parties; or (d) the next business day after deposit with a national overnight
delivery service, delivery fees prepaid, addressed to the other parties with
next business day, delivery guaranteed, provided that the sending party receives
a confirmation of delivery from the delivery service provider. All notices,
requests, waivers and other communications made pursuant to this Agreement shall
be addressed as follows:
 
 
- 8 -
EXECUTIVE RETIREMENT AGREEMENT
AND GENERAL RELEASE
TRI-VALLEY CORPORATION
JAMES C. KROMER
 
 
 

--------------------------------------------------------------------------------

 
 
If to Tri-Valley:
 
Tri-Valley Corporation
Attn: Chief Financial Officer
4927 Calloway Dr.
Bakersfield, CA 93312
 
If to Executive:
 
James C. Kromer
11800 Shanklin Street
Bakersfield CA 93312
 
A Party may change or supplement their addresses, or designate additional
addresses, for purposes of this Section 7.5 by giving the other Party written
notice of the new address in the manner set forth above.
 
7.6           Amendments and Waivers. This Agreement may not be modified except
in writing signed by all Parties. No provision of this Agreement may be waived
unless in writing signed by all the parties. No course of dealing or delay on
the part of a Party in exercising any right shall operate as waiver thereof or
otherwise prejudice the rights of a Party, and no consent or waiver shall extend
beyond the particular case and purpose involved.
 
7.7           Expenses. Each party shall pay his or its own costs and expenses
that he or it incurs with respect to the negotiation, execution, delivery, and
performance of this Agreement. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement or the Warrants, the prevailing
party shall be entitled to reasonable attorney’s fees, costs, and necessary
disbursements in addition to any other relief to which such party may be
entitled.
 
7.8           Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
 
7.9           Construction. For purposes of this Agreement, whenever the context
requires, the singular number shall include the plural, and vice versa; the
masculine gender shall include the feminine and neuter genders; the feminine
gender shall include the masculine and neuter genders; and the neuter gender
shall include the masculine and feminine genders.
 
7.10         Entire Agreement; Conflicts Between Documents. This Agreement and
the Warrants constitute the entire agreement among the parties with respect to
the subject matter hereof and thereof, and no party shall be liable or bound to
any other party in any manner by any warranties, representations, or covenants
except as specifically set forth herein or therein. In case of a conflict
between this Agreement, on the one hand, and the Addendum concerning the
Warrants attached as Exhibit A, on the other hand, this Agreement will govern.
 
 
- 9 -
EXECUTIVE RETIREMENT AGREEMENT
AND GENERAL RELEASE
TRI-VALLEY CORPORATION
JAMES C. KROMER
 
 
 

--------------------------------------------------------------------------------

 
 
7.11         Acknowledgment. Each Party to this Agreement acknowledges that: (a)
it has read this Agreement; (b) it has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of its own choice;
and (c) it understands the terms and consequences of this Agreement and is fully
aware of the legal and binding effect of this Agreement.
 
7.12         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. An executed copy of this
Agreement may be delivered by facsimile or electronic means.
 
 
ARTICLE 8 – OLDER WORKERS’ BENEFIT PROTECTION ACT OF 1990
 
8.1           OWBPA of 1990. In accordance with the Older Workers’ Benefit
Protection Act of 1990, Executive is aware of the following:
 
a.
Executive specifically intends knowingly and voluntarily that the Released
Claims shall include the federal Age Discrimination in Employment Act of 1967,
as amended by the Older Workers’ Benefit Protection Act of 1990 (“ADEA”), except
that Executive is not waiving any claim under the ADEA that may arise after the
date that Executive signs this Agreement.
   
b.
Neither Section 6.1 (Confidential Terms) nor any other provision in this
Agreement shall restrict Executive bringing any proceeding to challenge
Executive’s release and waiver of any ADEA claims in this Agreement; in any such
circumstance, the Tri-Valley Releasees may recover costs and attorneys’ fees
specifically authorized by federal law.
   
c.
Executive agrees that the promises in this Agreement by Tri-Valley and
Tri-Valley Entities represent obligations by Tri-Valley and Tri-Valley Entities
that are in addition to anything of value to which Executive otherwise is
entitled from Tri-Valley or Tri-Valley Entities and that, absent entering into
this Agreement, Executive is not entitled to receive the Settlement Payment
specified in Article 3 of this Agreement or the Warrants specified in Article 4
of this Agreement.

 
 
- 10 -
EXECUTIVE RETIREMENT AGREEMENT
AND GENERAL RELEASE
TRI-VALLEY CORPORATION
JAMES C. KROMER
 
 
 

--------------------------------------------------------------------------------

 
 
d.
Executive is hereby advised to consult with an attorney prior to signing this
Agreement because Executive is giving up significant legal rights. Executive
acknowledges that he has been so advised and has in fact consulted with an
attorney of his choosing prior to executing this Agreement.
   
e.
Executive has twenty-one (21) days from the date this Agreement is provided to
him to consider whether to accept the terms of this Agreement. If Executive has
not signed and returned the Agreement to Tri-Valley on or before the
twenty-first day following Executive’s receipt of this Agreement, this offer
shall be null and void. If Executive chooses to sign and return this Agreement
sooner than twenty-one days, Executive’s signature below shall be deemed a
waiver of the balance of the consideration period.
   
f.
Executive may revoke this Agreement as provided in Section 8.2 below. If
Executive does so, the entire Agreement becomes invalid, and the Warrants shall
be null and void. If Executive does not revoke this Agreement, this Agreement
becomes effective on the eighth day (“Effective Date”) after Executive signs
this Agreement. Following Executive’s execution of this Agreement, Executive
agrees to return this Agreement to Tri-Valley Corporation, Attn: John E. Durbin,
Chief Financial Officer, 4927 Calloway Dr., Bakersfield, CA 93312.
   
g.
Executive understands the terms and consequences of this Agreement and of the
release it contains.
   
h.
Executive is fully aware of the legal and binding effect of this Agreement.

 
8.2.           Revocation. This Agreement may be revoked by Executive providing
written notice of revocation to Tri-Valley Corporation, Attn: John E. Durbin,
Chief Financial Officer, 4927 Calloway Dr., Bakersfield, CA 93312. Any
revocation must be in writing and delivered by the close of business on the
seventh (7th) day from the date that Executive signs this Agreement. This
Agreement shall not be effective until the seven-day revocation period set forth
in this Section 8.2 has expired.


[Signature Page Follows]
 
 
- 11 -
EXECUTIVE RETIREMENT AGREEMENT
AND GENERAL RELEASE
TRI-VALLEY CORPORATION
JAMES C. KROMER
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Executive Retirement Agreement and General Release is
entered into as of the date indicated below.
 
 
DATED:  July 15, 2011
EXECUTIVE
         
/s/ James C. Kromer
 
James C. Kromer
       
DATED:  July 15, 2011
TRI-VALLEY CORPORATION
 
a Delaware corporation
         
/s/ John E. Durbin
 
John E. Durbin
 
Chief Financial Officer

 
 
- 12 -
EXECUTIVE RETIREMENT AGREEMENT
AND GENERAL RELEASE
TRI-VALLEY CORPORATION
JAMES C. KROMER
 
 
 

--------------------------------------------------------------------------------

 
 
Approved as to Form and Content:
 
 

 
LAW OFFICES OF FITZGERALD,
 
LUNDBERG & ROMIG
       
DATED:  July 15, 2011
/s/ Justin Romig
 
Justin Romig
 
Attorneys for James C. Kromer

 
 
- 13 -
EXECUTIVE RETIREMENT AGREEMENT
AND GENERAL RELEASE
TRI-VALLEY CORPORATION
JAMES C. KROMER